DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claim 1 have been amended. 
Claims 1-21 and 23-42 are pending and examined below:

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: eddy current system in claims 19 and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation(s) processor of claims 1,26  and 28  have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 19 26,28 and 37 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The processor is defined in the specification to include a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine and/or mechanisms for electronically processing information (paragraph 0182, lines 3-10).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5,7-10,12-16,18 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al (US 8,973,244) in view of LaValley et al (US 8,328,071) in further view of Van Rensburg (US 2015/2098238).

With regards to claim 1, LaValley et al (‘244) discloses a system for welding two pipes (Fig. 3), comprising:
a first pipe clamp configured to engage the exterior surface of a first pipe to enable the first pipe clamp to be fixed relative to the first pipe (first deformation ring 70 is configured to clamp onto pipe 10, Fig. 3);
second deformation ring 72 is configured to clamp onto pipe 12, Fig. 3);
a weld torch configured to create a weld joint between the pipes at an interface region between the pipes (pipe processing tool 106 includes a welder mounted on the carrier 102, Fig. 13);
an inspection detector (laser 110, Fig. 13) configured to emit an inspection beam of radiation (directs a line of light 110a at the pipe and senses the return light to capture a portion of the 3-dimensional curvature of the pipe ends, col 11, lines 32-35);
 a motor (motor 206, Fig. 5) operatively associated with the inspection detector to direct the inspection beam of radiation along the weld joint between the pipes (motor controls the direction of rotation and the speed of carrier 102 which carries the laser 110, col 10, lines 10-15);
one or more processors (controller 210) operatively associated with the inspection detector.
 LaValley et al (‘244) does not disclose one or more processors configured to cause the inspection detector to scan the interface region between the pipes subsequent to the first pipe clamp and the second pipe clamp engaging with the first pipe and second pipe, respectively, to determine a profile of the interface region between the pipes. 
LaValley et al (‘071) teaches one or more processors (guidance system, Fig. 9)configured to cause the inspection detector (laser 80, Fig. 9) to scan the interface region between the pipes subsequent to the first pipe clamp and the second pipe clamp engaging with the first pipe and second pipe (laser 80 is moved by linear actuator 84 across the gap of two pipes 34 and 36, col 8, lines 55-60), respectively, to determine a profile of the interface region between the pipes (laser 80 shoots a line that captures the curvature profile of pipe 36 and 34 and then compares the profiles and uses the grapple mechanisms 26,28 to align pipes, col 8, lines 60-67 and col 9, lines 1-2), wherein the one or more processors are configured to control a position and an orientation of the weld torch to create the weld welding unit 210 includes laser 221 and welding lead 213 and will rotate around the pipes to weld once alignment is done which would include weld material, Fig. 14).
It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of LaValley et al (‘244) with the guidaince system as taught by LaValley et al (‘071) in order to provide a precise and efficient alignment and welding apparatus for welding pipes. 
LaValley et al (‘244) and LaValley et al (‘071) does not teach a grinder configured to grind at least a portion of the weld joint between the pipes based on the profile of the weld joint between the pipes and physically coupled to the weld system and wherein the one or more processors are configured to control a position and an orientation of the weld torch to create the weld joint between the pipes based on the determined profile of the interface region between the pipes.
Van Rensburg teaches a grinder (grinding wheel 77, Fig. 17) coupled to the weld system (transport carriage assembly 78, Fig. 17) configured to grind at least a portion of the weld joint between the pipes based on the profile of the weld joint (Fig. 17) and wherein the one or more processors are configured to control a position and an orientation of the weld torch to create the weld joint between the pipes based on the determined profile of the interface region between the pipes (computerized controller 71 controls tilt motor to move welding head to its takeover position to position it with the weld pool, paragraph 0062, lines 1-6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the carrier of LaValley et al (‘244) and LaValley et al (‘071) with the grind wheel and tilt motor of Van Rensburg in order to weld various sizes of pipes without significant weld build up. 
With regards to claim 2, Van Rensburg teaches wherein the grinder (grinding wheel 77, Fig. 17) is configured to grind at least a weld start position of the weld joint (grinding wheel 77 can grind away slag form consequent the welding operation therefore would be at a start portion or end portion, paragraph 0065, lines 4-6,Van Rensburg), wherein the one or more processors (controller, lines 47-50, LaValley et al) are configured to cause the grinder to grind a circumferential length of between 2 degrees and 20 degrees (grinding wheel 77 can grind away slag form consequent the welding operation therefore would be at a start portion or end portion, paragraph 0065, lines 4-6,Van Rensburg). 
With regards to claim 3, Van Rensburg teaches wherein the grinder (grinding wheel 77, Fig. 17) is configured to grind at least a weld end position of the weld joint (grinding wheel 77 can grind away slag form consequent the welding operation therefore would be at a start portion or end portion, paragraph 0065, lines 4-6,Van Rensburg), wherein the one or more processors (controller, lines 47-50, LaValley et al) are configured to cause the grinder to grind a circumferential length of between 2 degrees and 20 degrees (grinding wheel 77 can grind away slag form consequent the welding operation therefore would be at a start portion or end portion, paragraph 0065, lines 4-6,Van Rensburg).
With regards to claim 4, Van Rensburg teaches wherein the grinder (grinding wheel 77,Fig. 17 )is configured to grind a region of overlap between a start portion and an end portion of the weld joint (grinding wheel 77 can grind away slag form consequent the welding operation therefore would be at a start portion or end portion, paragraph 0065, lines 4-6). 
With regards to claim 5, Van Rensburg teaches wherein the weld torch (welding rod 32) is configured to create a first layer of weld material, wherein the grinder is configured to grind the entire circumference of the first layer of weld material, and wherein the weld torch is configured to create a second layer of weld material on top of the ground first layer of weld material (grinding wheel 77 can grind away slag forming conseguent to welding operation and multiples passes can be done, paragraph 0065, lines 4-9).
With regards to claim 7, Van Rensburg teaches wherein the grinder is configured to grind at least the portion of the weld joint while the weld torch is forming at least another portion of the weld grinding wheel 77 can grind away slag forming consequent to welding operation and multiples passes can be done, paragraph 0065, lines 4-9). 
	With regards to claim 8, LaValley et al (‘244) discloses the inspection detector (laser 110 carried by carrier 102, Fig. 13) is positioned between the first pipe clamp and the second pipe clamp (laser 10 is carried by 102 which is part of pipe processing mechanism 74 which is between deformation rings 70,72 , Fig. 3). 
	With regards to claim 9, Van Rensburg teaches wherein a position of the grinder is determined based on the profile of the weld joint between the pipes (grinding wheel 77 can grind away slag forming consequent to welding operation and multiples passes can be done, paragraph 0065, lines 4-9). 
	With regards to claim 10, LaValley et al (‘244) discloses the inspection detector comprises an emitter for emitting the inspection beam of radiation, and a receiver for receiving inspection signals from reflected radiation (each laser 110 can be a line laser that directs a line of light 110a which is an emitter and at the pipe and senses by a receiver the return light to capture a portion of the 3-dimensional curvature of the pipe ends, col 11, lines 32-35).
With regards to claim 13, LaValley et al (‘244) discloses wherein one of the first pipe clamp and the second pipe clamp is configured to be moveable with respect to the other of the first pipe clamp and the second pipe clamp to control an axial gap between the pipes (bracket 60 is used to adjust tool 18 in z axis, Fig. 16-17). 
	With regards to claim 14, LaValley et al (‘244) discloses wherein the weld torch (pipe processing tool 106, Fig. 13) is configured to be mounted on a guide track member (pipe processing tool 106 is carried by a carrier 102 which is mounted to a track 100, Fig. 13), and wherein the guide track member is disposed around the second pipe clamp (track 100 is mounted to deformation ring 72, Fig. 3) such that weld torch is positioned between the first pipe clamp and the second pipe clamp and is positioned in-line with the interface region between the pipes (Fig. 3) . 
With regards to claim 15, LaValley et al (‘244) discloses wherein the weld torch (processing tool 106 is carried on track 100, Fig. 3) is configured to be mounted on a guide track member, and wherein the guide track member is positioned around and in-line with the interface region between the pipes (Fig. 3).
	With regards to claim 16, LaValley et al (‘244) discloses the guide track member (track 100, Fig. 3) is positioned between the first pipe clamp and the second pipe clamp (track 100 is between deformation rings 70, 72, Fig. 3). 
	With regards to claim 18, LaVelley et al (‘244) discloses the first pipe clamp and second pipe clamp include a wedge clamp configuration (a wedge clamp is terms of piping is a 3 piece circular clamp which the invention of LaValley et al is, Fig. 6).
With regards to claim 40, LaValley et al (‘244) discloses wherein the profile of the interface region between the pipes (from the automatic alignment sequence, col 15, lines 65-67) includes a profile of the weld joint between the pipes (ends 50 and 53, col 15, lines 54-55), wherein the profile of the weld joint between the pipes includes physical attributes of the weld joint between the pipes, and wherein the physical attributes of the weld joint between the pipes include weld symmetry (weld is completed with information from laser 110, col 16, lines 25-32). 

Claims 6,11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al (‘244), LaValley et al (‘071) and Van Rensburg as applied to claims 1-5,7-10,12-16,18 and 40 above, and further in view of Omae et al (US 4,144,992).

With regards to claim 6, LaValley et al (‘244), LaValley et al (‘071) and Van Rensburg does not teach the grinder is configured to move independently of the weld torch to grind at least the portion of the weld joint.  
after completion of welding the welding unit is replaced by a grinding unit, therefore independent of welding, col 4, lines 57-60).
It would have been obvious to one skilled in the art at the time the invention was made to modify the grinder of LaValley et al (‘244), LaValley et al (‘071) and Van Rensburg with the grinder of Omae et al in order to provide a versatile welding system.
With regards to claims 11 and 20, Omae et al teaches one or more weld torch motors (motor 24, Fig. 4A) and wherein the one or more processors (controlling computer 94, Fig. 4A)controls the one or more weld motors based on the determined profile of the interface region (beveling 13, Fig. 3)between the pipes so as to control the position and the orientation of the weld torch (welding torch 8, Fig. 4A). 

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al (‘244), LaValley et al (‘071) and Van Rensburg as applied to claims 1-5,7-10,12-16,18 and 40 above, and further in view of Wachs et al (US 4,483,106).

With regards to claim 12, LaValley et al (‘244),LaValley et al (‘071) and Van Rensburg does not teach one or more grinder motors, and wherein the one or more processors controls the one or more grinder motors to control a position and an orientation of the grinder. 
Wachs et al teaches one or more grinder motors (motor 25, Fig. 3), and wherein the one or more processors controls the one or more grinder motors to control a position and an orientation of the grinder (the carriage 15 moves around pipe 11 under the control of a drive including the selectively operable motor 25, col 2, lines 32-35).
. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al (‘244), LaValley et al (‘071) and Van Rensburg et al as applied to claims 1-16,18,20 and 40 above, and further in view of Shankar et al (WO2016153562).

With regards to claim 19, LaValley et al (‘244),LaValley et al (‘071) and Van Rensburg does not teach an eddy current system configured to inspect the weld joint. 
Shankar et al teaches an eddy current system configured to inspect the weld joint (one or more processors 5140 are configured to interact with the inspection camera 51 12, x-ray radiography inspection device, gamma ray inspection device, ultrasonic inspection device, magnetic particle inspection device, eddy current inspection device, paragraph 00734, lines 1-2).  
It would have been obvious to one skilled in the art at the time the invention was made to modify the system of LaValley et al (‘244),LaValley et al (‘071), Omae et al and Van Rensburg with the eddy current system as taught by Shankar et al in order to inspect a weld to ensure quality. 

Claims 26, 27, 29, 30, 31, 33-36, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al (US 8,973,244) in view of LaValley et al (US 8,328,071).

With regards to claim 26, LaValley et al (‘244) discloses a system for welding two pipes (Fig. 3), comprising:
first deformation ring 70 is configured to clamp onto pipe 10, Fig. 3);
a second pipe clamp configured to engage the exterior surface of a second pipe to enable the second pipe clamp to be fixed relative to the second pipe (second deformation ring 72 is configured to clamp onto pipe 12, Fig. 3);
wherein the first pipe clamp and the second pipe clamp are configured to hold the first pipe and the second pipe in a fixed position relative to one another in an end to end relationship forming an interface region between the pipes ready for welding (deformation rings 70,72 to suitably deform one or both of the pipe ends 50,52,the operation of the lasers 110 and the deformation by the pipe deformation members 88 can continue until such time as the controller determines that the shapes of the pipe ends match one other are suitable for welding together, col 11, lines 47-55);
a weld torch configured to create a weld joint between the pipes at an interface region between the pipes (pipe processing tool 106 includes a welder mounted on the carrier 102, Fig. 13);
an inspection detector (laser 110, Fig. 13) configured to emit an inspection beam of radiation (directs a line of light 110a at the pipe and senses the return light to capture a portion of the 3-dimensional curvature of the pipe ends, col 11, lines 32-35), one or more processors (controller 210, Fig. 5) operatively associated with the inspection detector and configured to cause the inspection detector to scan the interface region between the pipes subsequent to the first pipe clamp and the second pipe clamp engaging with the first pipe and second pipe (laser 110 to help achieve the alignment of ends 50 and 53, col 15, lines 64-67), respectively, to determine a profile of the interface region between the pipes (after the automatic alignment sequence, col 15, lines 65-67), wherein the one or more processors are configured to control a position and an orientation of the weld torch to create the weld joint the welding sequence can be combined with the automatic alignment sequence, col 16, 20-23).
LaValley et al (‘244) does not disclose one or more processors configured to cause the inspection detector to scan the interface region between the pipes subsequent to the first pipe clamp and the second pipe clamp engaging with the first pipe and second pipe, respectively, to determine a profile of the interface region between the pipes, wherein the one or more processors are configured to control a position and an orientation of the weld torch to create the weld joint between the pipes based on the determined profile of the interface region between the pipes. 
LaValley et al (‘071) teaches one or more processors (guidance system, Fig. 9) configured to cause the inspection detector (laser 80, Fig. 9) to scan the interface region between the pipes subsequent to the first pipe clamp and the second pipe clamp engaging with the first pipe and second pipe (laser 80 is moved by linear actuator 84 across the gap of two pipes 34 and 36, col 8, lines 55-60), respectively, to determine a profile of the interface region between the pipes (laser 80 shoots a line that captures the curvature profile of pipe 36 and 34 and then compares the profiles and uses the grapple mechanisms 26,28 to align pipes, col 8, lines 60-67 and col 9, lines 1-2).
 wherein the one or more processors are configured to control a position and an orientation of the weld torch to create the weld joint between the pipes based on the determined profile of the interface region between the pipes (welding unit 210 includes laser 221 and welding lead 213 and will rotate around the pipes to weld once alignment is done, Fig. 14).
It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of LaValley et al (‘244) with the guidaince system as taught by LaValley et al (‘071) in order to provide a precise and efficient alignment and welding apparatus for welding pipes. 
With regards to claim 27, LaValley et al (‘244) discloses comprising a motor (motor 206, Fig. 5) operatively associated with the inspection detector to direct the inspection beam of radiation along the motor controls the direction of rotation and the speed of carrier 102 which carries the laser 110, col 10, lines 10-15).
With regards to claim 29, LaValley et al (‘244) discloses wherein one of the first pipe clamp and the second pipe clamp is configured to be moveable with respect to the other of the first pipe clamp and the second pipe clamp to control an axial gap between the pipes (bracket 60 is used to adjust tool 18 in z axis, Fig. 16-17).
With regards to claim 30, LaValley et al (‘244) discloses the inspection detector is positioned between the first pipe clamp and the second pipe clamp (laser 110  is part of pipe processing mechanism 74 is placed between deformation rings 70,72,Fig. 3).
With regards to claim 31, LaValley et al (‘244) discloses the inspection detector comprises an emitter for emitting the inspection beam of radiation, and a receiver for receiving inspection signals from reflected radiation (each laser 110 can be a line laser that directs a line of light 110a which is an emitter and at the pipe and senses by a receiver the return light to capture a portion of the 3-dimensional curvature of the pipe ends, col 11, lines 32-35).
With regards to claim 33, LaValley et al (‘244) discloses wherein the weld torch (pipe processing tool 106, Fig. 13) is configured to be mounted on a guide track member (pipe processing tool 106 is carried by a carrier 102 which is mounted to a track 100, Fig. 13), and wherein the guide track member is disposed around the second pipe clamp (track 100 is mounted to deformation ring 72, Fig. 3) such that weld torch is positioned between the first pipe clamp and the second pipe clamp and is positioned in-line with the interface region between the pipes (Fig. 3) .
With regards to claim 34, LaValley et al (‘244) discloses wherein the weld torch (processing tool 106 is carried on track 100, Fig. 3) is configured to be mounted on a guide track member, and wherein the guide track member is positioned around and in-line with the interface region between the pipes (Fig. 3).
With regards to claim 35, LaValley et al (‘244) discloses the guide track member (track 100, Fig. 3) is positioned between the first pipe clamp and the second pipe clamp (track 100 is between deformation rings 70, 72, Fig. 3).
With regards to claim 36, LaValley et al discloses (‘244) the first pipe clamp and second pipe clamp include a wedge clamp configuration (a wedge clamp is terms of piping is a 3 piece circular clamp which the invention of LaValley et al is, Fig. 6).
With regards to claim 39, LaValley et al (‘244 )discloses wherein the profile of the interface region between the pipes (from the automatic alignment sequence, col 15, lines 65-67) includes a profile of the weld joint between the pipes (ends 50 and 53, col 15, lines 54-55), wherein the profile of the weld joint between the pipes includes physical attributes of the weld joint between the pipes, and wherein the physical attributes of the weld joint between the pipes include weld symmetry (weld is completed with information from laser 110, col 16, lines 25-32). 
With regards to claim 41, LaValley et al (‘244) discloses wherein the first pipe clamp and/or the second pipe clamp is configured to apply a clamping force to the associated clamped pipe that is sufficiently large as to alter a shape of the end of the associated clamped pipe and thereby impact the profile of the interface region between the pipes (deformation rings 70, 72 to suitably deform one or both of the pipe ends 50,52, col 11, lines 49-52).
	
Claims 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al (‘244) and LaValley et al (‘071) as applied to claims 26, 27, 29, 30, 31, 33-36, 39 and 41 above, and further in view of Omae et al.

With regards to claim 32, LaValley et al (‘244) and LaValley et al (‘071) does not teach further comprising one or more weld torch motors, and wherein the one or more processors are configured to 
Omae et al teaches one or more weld torch motors (motor 24, Fig. 4A) and wherein the one or more processors (controlling computer 94, Fig. 4A) controls the one or more weld motors based on the determined profile of the interface region (beveling 13, Fig. 3) between the pipes so as to control the position and the orientation of the weld torch (welding torch 8, Fig. 4A). 	It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of LaValley et al (‘244) and LaValley et al (‘071) with the control and ability to move the torch as taught by Omae et al in order to provide a reliable and robust welding mechanism for a pipe welding apparatus. 
With regards to claim 38, Omae et al teaches one or more weld torch motors (motor 24, Fig. 4A) and wherein the one or more processors (controlling computer 94, Fig. 4A) controls the one or more weld motors based on the determined profile of the interface region (beveling 13, Fig. 3) between the pipes so as to control the position and the orientation of the weld torch (welding torch 8, Fig. 4A). 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al (‘244) and LaValley et al (‘071) as applied to claims 26, 27, 29, 30, 31, 33-36, 39 and 41 above, and further in view of Shankar et al (WO2016153562).

With regards to claim 37, LaValley et al (‘244) and LaValley et al (‘071) does not teach an eddy current system configured to inspect the weld joint. 
Shankar et al teaches an eddy current system configured to inspect the weld joint (one or more processors 5140 are configured to interact with the inspection camera 51 12, x-ray radiography inspection device, gamma ray inspection device, ultrasonic inspection device, magnetic particle inspection device, eddy current inspection device, paragraph 00734, lines 1-2).  
It would have been obvious to one skilled in the art at the time the invention was made to modify the system of LaValley et al (‘244) and LaValley et al (‘071) with the eddy current system as taught by Shankar et al in order to inspect a weld to ensure quality. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach wherein the grinder is also configured to be movably mounted on the guide track member, the grinder configured to move independently of the weld torch. 
Claims 21,23-25 and 42 are allowable because the prior art does not disclose or teach wherein the enclosure includes a top wall and peripherally surrounding side walls extending from the top wall, the top wall and the peripherally surrounding side walls defining an interior space to enclose the first and the second pipe clamps. 
Claim 28 is allowable because the prior art does not disclose or teach wherein the one or more processors are configured to cause the inspection detector to scan the interface region between the pipes to determine the profile of the interface region between the pipes prior to, during and/or subsequent to a weld operation, to generate pre-weld profile data, on-the-fly weld profile data, and post-weld profile data based on the scanned data, and to control the position and the orientation of the weld torch based on the generated pre-weld profile data, on-the-fly weld profile data, or post-weld profile.

Response to Arguments
8/31/2021 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not disclose or teach “one or more processors operatively associated with the inspection detector and configured to cause the inspection detector to scan the interface region between the pipes subsequent to the first pipe clamp and the second pipe clamp engaging with the first pipe and second pipe, respectively, to determine a profile of the interface region between the pipes, wherein the one or more processors are configured to control a position and an orientation of the weld torch to create the weld joint between the pipes based on the determined profile of the interface region between the pipes” as limited in claims 26 and 28.
Examiner’s response: Van Rensburg teaches wherein the one or more processors are configured to control a position and an orientation of the weld torch to create the weld joint between the pipes based on the determined profile of the interface region between the pipes (computerized controller 71 controls tilt motor to move welding head to its takeover position to position it with the weld pool, paragraph 0062, lines 1-6).
Applicant’s arguments: Applicant argues the prior art does not disclose or teach “one or more processors operatively associated with the inspection detector and configured to cause the inspection detector to scan the weld joint including weld material between the first pipe and second pipe” as limited by claim 1. 
Examiner’s response: LaValley et al (‘071) teaches one or more processors (guidance system, Fig. 9)configured to cause the inspection detector (laser 80, Fig. 9) to scan the interface region between the pipes subsequent to the first pipe clamp and the second pipe clamp engaging with the first pipe and second pipe (laser 80 is moved by linear actuator 84 across the gap of two pipes 34 and 36, col 8, lines 55-60), respectively, to determine a profile of the interface region between the pipes (laser 80 shoots a line that captures the curvature profile of pipe 36 and 34 and then compares the profiles and uses the grapple mechanisms 26,28 to align pipes, col 8, lines 60-67 and col 9, lines 1-2), wherein the one or more welding unit 210 includes laser 221 and welding lead 213 and will rotate around the pipes to weld once alignment is done which would include weld material, Fig. 14). The weld material as claimed is not part of a welding system but part of the part to be manufactured which is given no patentable weight. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
    /TU B HOANG/    Supervisory Patent Examiner, Art Unit 3761